Execution Copy


RECONSTITUTION AGREEMENT

This Reconstitution Agreement (this “Agreement”) dated as of October 1, 2005, is
by and between Greenwich Capital Financial Products, Inc. (“GCFP”) and Downey
Savings and Loan Association, F.A., as servicer (the “Servicer” or “Downey”) and
acknowledged by Wells Fargo Bank, N.A., as master servicer (the “Master
Servicer”) and Deutsche Bank National Trust Company, as trustee (the “Trustee”).

RECITALS

WHEREAS, GCFP has conveyed certain mortgage loans listed on Exhibit Two hereto
(the “Mortgage Loans”) to Greenwich Capital Acceptance, Inc. (“GCA”), which in
turn has conveyed the Mortgage Loans to the Trustee pursuant to a pooling and
servicing agreement dated as of October 1, 2005 (the “Pooling and Servicing
Agreement”), among GCFP, GCA, the Master Servicer, in its capacity as such and
as Securities Administrator, and the Trustee, in its capacity as such and as
Custodian;

WHEREAS, the Mortgage Loans are currently being serviced by Downey for GCFP
pursuant to a Master Mortgage Loan Purchase and Servicing Agreement, dated as of
March 1, 2004, as amended by that certain Amendment Number One, dated as of July
1, 2004, and as amended by that certain Amendment Number Two, dated as of July
27, 2004, and as amended by that certain Amendment Number Three, dated as of
September 23, 2005, (the “Purchase Agreement”), between GCFP and Downey, a copy
of which is annexed hereto as Exhibit Three;

WHEREAS, GCFP desires that Downey continue to service the Mortgage Loans and
Downey has agreed to do so, subject to the rights of GCFP and the Trustee to
terminate the rights and obligations of Downey hereunder as set forth herein and
to the other conditions set forth herein;

WHEREAS, Section 24 of the Purchase Agreement provides that, subject to certain
conditions set forth therein, GCFP may assign the Purchase Agreement to any
person to whom any “Mortgage Loan” (as such term is defined in the Purchase
Agreement) is transferred pursuant to a sale or financing.  Without limiting the
foregoing, Downey has agreed, in Section 12 and Section 30 of the Purchase
Agreement, to enter into additional documents, instruments or agreements as may
be reasonably necessary in connection with any “Pass-Through Transfer” (as such
term is defined in the Purchase Agreement) contemplated by GCFP pursuant to the
Purchase Agreement;

WHEREAS, Downey and GCFP agree that this Agreement shall constitute a
“Reconstitution Agreement” (as such term is defined in the Purchase Agreement)
in connection with a Pass-Through Transfer that shall govern the Mortgage Loans
for so long as such Mortgage Loans remain subject to the provisions of the
Pooling and Servicing Agreement;

WHEREAS, pursuant to this Agreement, the Master Servicer, and any successor
master servicer, shall be obligated, among other things, to supervise the
servicing of the Mortgage Loans on behalf of the Trustee and the Trust Fund, and
shall have the right to terminate the rights and obligations of Downey under
this Agreement upon the occurrence of an Event of Default (as defined by this
Agreement);

NOW, THEREFORE, in consideration of the mutual promises contained herein the
parties hereto agree as follows:

Definitions

Capitalized terms used herein and not defined in this Agreement (including
Exhibit One hereto) or in the Purchase Agreement shall have the meanings
ascribed to them in the Pooling and Servicing Agreement.

Servicing

Downey agrees, with respect to the servicing of the Mortgage Loans, to perform
and observe the duties, responsibilities and obligations that are to be
performed and observed by the Servicer under the provisions of the Purchase
Agreement, except as otherwise provided herein and on Exhibit One hereto, and
that the provisions of the Purchase Agreement, as so modified, are and shall be
a part of this Agreement to the same extent as if set forth herein in full.

Trust Cut-off Date

The parties hereto acknowledge that by operation of Section 11.14 of the
Servicing Addendum to the Purchase Agreement (as modified by this Agreement) the
remittance on July 18, 2005, to be made to the Trust Fund is to include all
principal collections due after October 1, 2005 (the “Trust Cut-off Date”), plus
interest thereon at the weighted average Mortgage Interest Rate collected during
the immediately preceding Due Period, but exclusive of any portion thereof
allocable to a period prior to the Trust Cut-off Date, and taking into account
the adjustments specified in the first paragraph of Section 11.14 of the
Servicing Addendum.

Servicing Fee

The Servicing Fee Rate for the Mortgage Loans shall be equal to 0.250% per annum
prior to the first Adjustment Date, and thereafter 0.375% per annum (the
“Servicing Fee Rate”).  The Servicing Fee shall be payable monthly from the
interest portion (including recoveries with respect to interest from Liquidation
Proceeds and other proceeds, to the extent permitted by Section 11.05 of the
Servicing Addendum to the Purchase Agreement) of the related Monthly Payment
collected by the Servicer.

Master Servicing; Termination of Servicer

1.

Downey, including any successor servicer hereunder, shall be subject to the
supervision of the Master Servicer, which Master Servicer shall be obligated to
enforce Downey’s obligation to service the Mortgage Loans in accordance with the
provisions of this Agreement.  The Master Servicer, acting on behalf of the
Trustee and the Trust Fund, shall have the same rights (but not the obligations)
as the Owner to enforce the obligations of Downey under the Purchase Agreement
and unless otherwise specified in Exhibit A to this Agreement, references to the
“Initial Purchaser” in the Purchase Agreement shall be deemed to refer to the
Master Servicer (including the Trustee and the Trust Fund on whose behalf the
Master Servicer is acting); provided, however, that any obligation of the Owner
to pay or reimburse Downey shall be satisfied from funds available in the
Custodial Account or the Trust Fund.  The Master Servicer shall be entitled to
terminate the rights and obligations of Downey under this Agreement upon the
occurrence of an Event of Default under Section 14.01 of the Purchase Agreement
(as modified by this Agreement).  Notwithstanding anything herein to the
contrary, in no event shall the Master Servicer or the Trustee be required to
assume any of the obligations of the Owner under the Purchase Agreement and, in
connection with the performance of the Master Servicer’s duties hereunder, the
parties and other signatories hereto agree that the Master Servicer shall be
entitled to all the rights, protections and limitations of liability afforded to
the Master Servicer under the Pooling and Servicing Agreement.

Warranties

GCFP and Downey mutually warrant and represent that, with respect to the
Mortgage Loans, the Purchase Agreement is in full force and effect as of the
date hereof and has not been amended or modified in any way with respect to the
Mortgage Loans and no notice of termination has been given thereunder.

Representations

Pursuant to Section 12 of the Purchase Agreement, Downey hereby represents and
warrants, for the benefit of GCFP, GCA, the Trustee and the Trust Fund
(including the Trustee and the Master Servicer acting on the Trust Fund’s
behalf), that (i) the representations and warranties set forth in Section 7.01
of the Purchase Agreement are true and correct as of October 31, 2005 as if such
representations and warranties were made on such date and (ii) the
representations and warranties set forth in Section 7.02 of the Purchase
Agreement were true and correct as of the Closing Date (as defined in the
Purchase Agreement).  

In addition, Downey hereby represents and warrants, for the benefit of GCFP,
GCA, the Trustee and the Trust Fund (including the Trustee and the Master
Servicer acting on the Trust Fund’s behalf) as of the Closing Date (as defined
in the Purchase Agreement) that with respect to any Mortgage Loan originated on
or after August 1, 2004, neither the related Mortgage nor the related Mortgage
Note requires the borrower to submit to arbitration to resolve any dispute
arising out of or relating in any way to the Mortgage Loan transaction.

Downey hereby acknowledges and agrees that the remedies available to GCFP, GCA
and the Trust Fund (including the Trustee and the Master Servicer acting on the
Trust Fund’s behalf) in connection with any breach of the representations and
warranties made by Downey set forth above that materially and adversely affects
the value of that Mortgage Loan and the interests of the Certificateholders in
such Mortgage Loan shall be as set forth in Section 7.03 of the Purchase
Agreement as if they were set forth herein (including without limitation the
repurchase and indemnity obligations set forth therein); provided, that any
breach of the representations and warranties made by Downey set forth above with
respect to any Mortgage Loan and the representations and warranties set forth in
Section 7.02(xl), (xliii), (xlvi), (lvi), (lviii) and (lxviii) of the Purchase
Agreement, or the representations and warranties set forth in the immediately
preceding paragraph of this Agreement, shall be deemed to materially adversely
affect the interests of the Certificateholders of the Trust and shall require a
repurchase (or substitution) of such Mortgage Loan.  Such enforcement of a right
or remedy by the Trustee shall have the same force and effect as if the right or
remedy had been enforced or exercised by GCFP directly.

Assignment

Downey hereby acknowledges that the rights of GCFP under the Purchase Agreement
as amended by this Agreement will be assigned to GCA under a Mortgage Loan
Purchase Agreement and by GCA to the Trust Fund under the Pooling and Servicing
Agreement and agrees that the Mortgage Loan Purchase Agreement and the Pooling
and Servicing Agreement will each be a valid assignment and assumption agreement
or other assignment document and will constitute a valid assignment and
assumption of the rights of GCFP under the Purchase Agreement to and by GCA and
to the Trustee, on behalf of the Trust Fund, as applicable.  In addition, the
Trust Fund will make a REMIC election.  Downey hereby consents to such
assignment and assumption and acknowledges the Trust Fund’s REMIC election.  

Notices

1.

All written information required to be delivered to the Master Servicer
hereunder shall be delivered to the Master Servicer at the following address:

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, Maryland 21046

Attention:  Corporate Trust Group, HarborView 2005-14

(or in the case of overnight deliveries,

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone:  (410) 884-2000

Facsimile:   (410) 715-2380

2.

All remittances required to be made to the Master Servicer under this Agreement
shall be on a scheduled/scheduled basis and made to the following wire account:

Wells Fargo Bank, N.A.

ABA#:  121-000-248

Account Name:  SAS CLEARING

Account Number:  3970771416

For further credit to:  HarborView 2005-14, Account # 17200200




3.

All written information required to be delivered to the Trustee hereunder shall
be delivered to the Trustee at the following address:

Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: HarborView 2005-14 (GC0514)

Telephone:  (714) 247-6000

Facsimile:   (714) 247-6329

4.

All written information required to be delivered to GCFP under the Purchase
Agreement and under this Agreement shall be delivered to GCFP at the following
address:

Greenwich Capital Financial Products, Inc.

600 Steamboat Road

Greenwich, Connecticut 06830

Attention: Legal Department (HarborView 2005-14)

Telephone:  (203) 625-6072

Facsimile:   (203) 618-2163




Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, but all of which counterparts
shall together constitute but one and the same instrument.

Reconstitution

Downey and GCFP agree that this Agreement is a Reconstitution Agreement executed
in connection with a Pass-Through Transfer and that the date hereof is the
Reconstitution Date.

Intended Third Party Beneficiaries

Notwithstanding any provision herein to the contrary, the parties to this
Agreement agree that it is appropriate, in furtherance of the intent of such
parties as set forth herein, that the Trustee and the Master Servicer receive
the benefit of the provisions of this Agreement as intended third party
beneficiaries of this Agreement to the extent of such provisions.  Downey shall
have the same obligations to the Trustee and the Master Servicer as if the
Trustee and the Master Servicer were each a party to this Agreement, and the
Trustee and the Master Servicer shall have the same rights and remedies to
enforce the provisions of this Agreement as if each were a party to this
Agreement.  Notwithstanding the foregoing, all rights and obligations of the
Trustee and the Master Servicer hereunder (other than the right to
indemnification) shall terminate upon termination of the Trust Fund pursuant to
the Pooling and Servicing Agreement.







--------------------------------------------------------------------------------

Executed as of the day and year first above written.

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.




By: /S/ Shakti Radhakishun

Name: Shakti Radhakishun

Title: Senior Vice President

DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A.

as Servicer










By:  /s/ Cliff Piscitelli

Name: Cliff Piscitelli

Title: Senior Vice President










Acknowledged By




WELLS FARGO BANK, N.A.,
as Master Servicer







By: /S/ Graham Oglesby

Name:  Graham Oglesby

Title:   Assistant Vice President




DEUTSCHE BANK NATIONAL TRUST COMPANY,

not in its individual capacity, but solely as Trustee

under the Pooling and Servicing Agreement

By: /s/ Marion Hogan

Name: Marion Hogan

Title: Associate

By:  /s/ Brent Hoyler

Name: Brent Hoyler

Title: Associate




--------------------------------------------------------------------------------

EXHIBIT ONE




Modifications to the Purchase Agreement with respect to the Mortgage Loans only:







1.

The definition of “Business Day” in Section 1 is hereby amended in its entirety
to read as follows:

Business Day:  Any day other than a Saturday or Sunday, or a day on which banks
and savings and loan institutions in the State of Maryland, the State of
Illinois, the State of Colorado, the State of Minnesota, the State of Iowa, the
State of California or the State of New York are authorized or obligated by law
or executive order to be closed.




2.

The definition of “Mortgage Interest Rate” in Section 1 is hereby amended by
adding the phrase “net of any Relief Act Reduction” to the end of such
definition.

3.

The definition of “Opinion of Counsel” in Section 1 is hereby amended in its
entirety to read as follows:

Opinion of Counsel:  A written opinion of counsel, who may be an employee of
Downey, that is reasonably acceptable to the Master Servicer provided that any
Opinion of Counsel relating to (a) qualification of the Mortgage Loans in a
REMIC or (b) compliance with the REMIC Provisions, must be an opinion of counsel
reasonably acceptable to the Master Servicer and GCFP, who (i) is in fact
independent of Downey, (ii) does not have any material direct or indirect
financial interest in Downey or in any affiliate of Downey and (iii) is not
connected with Downey as an officer, employee, director or person performing
similar functions.

4.

A new definition of “Rating Agency” is hereby added to Section 1 immediately
following the definition of “Rate/Term Refinancing” to read as follows:

Rating Agency:  Any nationally recognized statistical rating agency rating the
securities issued in a mortgage securitization as a result of a Pass-Through
Transfer.

5.

A new definition of “Relief Act Reduction” is hereby added to Section 1
immediately following the definition of “Refinance Mortgage Loan” to read as
follows:

Relief Act Reduction:  With respect to any Mortgage Loan as to which there has
been a reduction in the amount of the interest collectible thereon as a result
of the application of the Servicemembers Civil Relief Act, or any similar state
law, any amount by which interest collectible on such Mortgage Loan for the Due
Date in the related Due Period is less than the interest accrued thereon for the
applicable one-month period at the Mortgage Interest Rate without giving effect
to such reduction.

6.

A new definition of “Remittance Date” is added in Section 1 immediately after
the definition of “REMIC provisions” to read as follows:

Remittance Date:  The 18th calendar day of any month or, if such 18th day is not
a Business Day, the Business Day immediately preceding such 18th day.

7.

A new definition of “Sarbanes Certifying Parties” is added to Section 1
immediately before the definition of “Servicing Addendum” to read as follows:

Sarbanes Certifying Parties:  The Depositor and the Master Servicer.

8.

Section 7.03 (Remedies for Breach of Representations and Warranties) is hereby
amended as follows:

(i)

by adding the words “(from its own funds)” to the first sentence of the sixth
paragraph after the word “indemnify;”

(ii)

by replacing the words “the Initial Purchaser and any subsequent Purchaser and
hold each Purchaser” at the beginning of the second line of the sixth paragraph
with “GCFP, the Depositor, the Trustee, the Master Servicer and the Trust Fund
and hold each of them;”

(iii)

by replacing each of the references to “the Initial Purchaser and any subsequent
Purchaser” in the last sentence of the sixth paragraph with “GCFP, the
Depositor, the Trustee, the Master Servicer and the Trust Fund;” and

(iv)

by replacing each of the references to “the Purchaser” in the seventh paragraph
of Section 7.03 with “GCFP, the Depositor, the Master Servicer or the Trustee.”

9.

Section 11.01 of the Servicing Addendum (Seller to Act as Servicer) is hereby
amended as follows:

(i)

by adding the following proviso at the end of the first paragraph to read as
follows:

provided, however, that the Servicer shall not knowingly or intentionally take
any action, or fail to take (or fail to cause to be taken) any action reasonably
within its control and the scope of duties more specifically set forth herein,
that, under the REMIC Provisions, if taken or not taken, as the case may be,
would cause any REMIC created under the Pooling and Servicing Agreement to fail
to qualify as a REMIC or result in the imposition of a tax upon the Trust
(including but not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth
in Section 860G(d) of the Code) unless the Servicer has received an Opinion of
Counsel (but not at the expense of the Servicer) to the effect that the
contemplated action will not cause any REMIC created under the Pooling and
Servicing Agreement to fail to qualify as a REMIC or result in the imposition of
a tax upon any such REMIC created thereunder.  

(ii)

by adding the following additional proviso at the end of the first sentence of
the second paragraph to read as follows:

; provided, further, no such modification shall be permitted unless the Servicer
shall have provided to the Master Servicer an Opinion of Counsel in writing to
the effect that such modification, waiver or amendment would not cause an
Adverse REMIC Event (as defined in the Pooling and Servicing Agreement).  The
costs of obtaining such Opinion of Counsel shall be a reimbursable expense to
the Servicer to be withdrawn from the Custodial Account pursuant to Section
11.05 of the Servicing Addendum.  Promptly after the execution of any
modification of any Mortgage Loan, the Servicer shall deliver to the Master
Servicer the originals of any documents evidencing such modification.

10.

Section 11.03 of the Servicing Addendum (Realization Upon Defaulted Mortgage
Loans) is hereby amended by deleting the following proviso, “provided that prior
to commencing foreclosure proceedings.” in the fifth sentence of the first
paragraph.

11.

Section 11.04 of the Servicing Addendum (Establishment of Custodial Accounts;
Deposits in Custodial Accounts) is hereby amended by adding the words “,
entitled “ in trust for the Holders of Harborview Mortgage Loan Trust 2005-14,
Mortgage Loan Pass-Through Certificates, Series 2005-14” at the end of the first
sentence of the first paragraph.

12.

Section 11.05 of the Servicing Addendum (Permitted Withdrawals From the
Custodial Account) is hereby amended by adding a new subclause (ix) to read as
follows:

(ix)  to reimburse itself for unreimbursed Servicing Advances to the extent that
such amounts are nonrecoverable by the Servicer pursuant to subclause
(iii) above;

13.

Section 11.06 of the Servicing Addendum (Establishment of Escrow Accounts;
Deposits in Escrow Accounts) is hereby amended by adding the words “, entitled
“in trust for the Holders of Harborview Mortgage Loan Trust 2005-14, Mortgage
Loan Pass-Through Certificates, Series 2005-14 and various mortgagors””  at the
end of the first sentence of the first paragraph.

14.

Section 11.14 of the Servicing Addendum (Distributions) is hereby amended by
deleting the words “the second Business Day following” in the first sentence of
the third paragraph and by deleting the words “second Business Day and ending
with the” in the second sentence of the third paragraph.

15.

Section 11.15 of the Servicing Addendum (Remittance Reports) is hereby amended
in its entirety to read as follows following:

Section 11.15

Statements to Master Servicer.

Not later than the tenth calendar day of each month (or if such calendar day is
not a Business Day, the immediately succeeding Business Day), the Servicer shall
furnish to the Master Servicer, including but not limited to (i) a monthly
remittance advice in written or electronic format (or in such other format
mutually agreed to between the Servicer and the Master Servicer) relating to the
period ending on the last day of the preceding calendar month in the form of
Exhibit Twelve (excluding the borrower’s name) or in such form mutually agreed
to in writing between the Servicer and the Master Servicer and (ii) all such
information required pursuant to clause (i) above on a magnetic tape or other
similar media reasonably acceptable to the Master Servicer.  In addition, no
later than the close of business New York time on the tenth Business Day prior
to such Distribution Date, the Servicer shall deliver or cause to be delivered
to the Master Servicer in addition to the information provided in Exhibit Twelve
(excluding the borrower’s name), such other loan-level information reasonably
available to it with respect to the Mortgage Loans as the Master Servicer may
reasonably require to perform the calculations necessary to make the
distributions contemplated by Section 5.01 of the Pooling and Servicing
Agreement.  Upon request by the Master Servicer, the Servicer shall provide or
cause to be provided to the Master Servicer any additional information,
including the borrower’s name.

16.

Section 11.25 of the Servicing Addendum (Independent Public Accountants’
Servicing Report) is hereby amended as follows:

(i)

by replacing the references to “Purchaser” with “Sarbanes Certifying Parties”

(ii)

by replacing “Not later than 90 days following the end of each fiscal year of”
with “On or before February 28 of each year, beginning with February 28, 2006”

(iii)

by adding the following new paragraph after the first paragraph to read as
follows:

Any Annual Independent Public Accountant's Report furnished pursuant to this
Section 11.25 shall be in such form as shall permit such report to be filed with
the Securities and Exchange Commission as part of the Depositor’s annual report
on Form 10-K filed pursuant to the Securities Exchange Act of 1934, as amended,
and no such Annual Independent Public Accountant's Report shall contain any
language restricting, limiting or prohibiting such use of such report.

17.

Section 11.26 of the Servicing Addendum  (Annual Statement as to Compliance) is
hereby amended

(i)

By amending in its entirety subclause (a) to read as follows:

(a) The Seller will deliver to any Sarbanes Certifying Party on or before
February 28 of each year, beginning with February 28, 2006 an Officer’s
Certificate (the “Annual Statement of Compliance”) stating that (i) a review of
the activities of the Seller during the preceding calendar year and of
performance under this Agreement has been made under such officer’s supervision,
(ii) the Seller has fully complied with the servicing provisions of this
Agreement and (iii) to the best of such officers’ knowledge, based on such
review, the Seller has fulfilled all of its obligations under this Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.

(ii)

by replacing the references to the “Initial Purchaser” in subsection (b) with
“the Trust Fund, the Trustee, the Master Servicer and the Depositor.”  

18.

Section 13.01 (Additional Indemnification by the Seller) is hereby amended:

(i)

 by replacing the reference to “the Initial Purchaser and any subsequent
Purchaser” with “the Trust Fund, the Trustee, the Master Servicer and the
Depositor.”  

(ii)

by replacing the reference to “the Initial Purchaser or any subsequent
Purchaser” with “the Trust Fund, the Trustee, the Master Servicer, the Depositor
and each successor in interest.”  

(iii)

by replacing the reference to “each Purchaser” with “the Trust Fund, the
Trustee, the Master Servicer and the Depositor.”  

19.

Section 14.01 (Events of Default) is hereby amended as follows:

(i)

by adding the words “subject to clause (ix) of this Section 14.01,” at the
beginning of clause (ii); and

(ii)

by adding the words “within the applicable cure period” after the word
“remedied” in the second line after clause (ix)

20.

Section 16 (Successor to the Seller) is hereby amended as follows:

(i)

by replacing the words “Prior to” with “Upon” at the beginning of the first
sentence of the first paragraph;

(ii)

by replacing the reference to “Sections 12, 14 or 15” with “Sections 14 or 15”
in the second line of the first paragraph;

(iii)

by adding the following new sentence immediately after the first sentence of the
first paragraph to read as follows:

Any successor to the Servicer shall be a FHLMC- or FNMA-approved servicer and
shall be subject to the approval of each Rating Agency, as evidenced by a letter
from each such Rating Agency delivered to the Master Servicer that the transfer
of servicing will not result in a qualification, withdrawal or downgrade of the
then-current rating of any of the Certificates.

(iv)

by adding the following proviso at the end of the second sentence of the first
paragraph immediately before the period to read as follows:

; provided, however, that no such compensation shall be in excess of that
permitted the Company under this Agreement.

(v)

by adding the following new paragraph as the fourth paragraph to read as
follows:

Except as otherwise provided in this Section 16, all reasonable costs and
expenses incurred in connection with any transfer of servicing hereunder (as a
result of termination for cause under Section 14.01 or resignation of the
Servicer), including, without limitation, the costs and expenses of the Master
Servicer or any other Person in appointing a successor servicer, or of the
Master Servicer in assuming the responsibilities of the Servicer hereunder, or
of transferring the Servicing Files and the other necessary data, including the
completion, correction or manipulation of such servicing data as may be required
to correct any errors or insufficiencies in the servicing data, to the successor
servicer shall be paid by the terminated or resigning Servicer from its own
funds without reimbursement.

21.

Section 24 (Successors and Assigns) is hereby amended as follows:

(i)

by replacing the last sentence with “This Agreement shall not be assigned,
pledged or hypothecated by the Company to a third party without the prior
written consent of GCFP, the Master Servicer and each Rating Agency, which
consent shall not be unreasonably withheld” at the end of the paragraph.

22.

A new Section 32 (Amendment) is hereby added to the Purchase Agreement to read
as follows:

This Agreement may be amended only by written agreement signed by the Company,
GCFP and the Master Servicer.  The party requesting such amendment shall, at its
own expense, provide the Master Servicer with an Opinion of Counsel that (i)
such amendment is permitted under the terms of this Agreement, (ii) the Company
has complied with all applicable requirements of this Agreement, and (iii) such
Amendment will not materially adversely affect the interest of the
Certificateholders in the Mortgage Loans.

23.

Exhibits Four-A through Four-D attached hereto are hereby added as Exhibit 12 to
the Purchase Agreement.

24.

Exhibit 1 of the Purchase Agreement is hereby amended in its entirety as
follows:

EXHIBIT 1




FORM OF ANNUAL CERTIFICATION




I, ______________________, Senior Vice President of Downey Savings and Loan
Association, F.A. (the "Servicer"), certify to __________________, and its
officers, directors, agents and affiliates (the "Sarbanes Certifying Party"),
and with the knowledge and intent that they will rely upon this certification,
that:




(i)

Based on my knowledge, the information in the Annual Statement of Compliance,
the Annual Independent Public Accountant’s Servicing Report and all other
information relating to the Mortgage Loans and the servicing thereof submitted
by the Servicer to the Sarbanes Certifying Party which is used in connection
with preparation of the reports on Form 8-K and the annual report on Form 10-K
filed with the Securities and Exchange Commission with respect to the
Securitization, taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading as of the date of this certification;




(ii)

Based on my knowledge, the servicing information required to be provided to the
Sarbanes Certifying Party by the Servicer under the Purchase Agreement has been
provided to the Sarbanes Certifying Party;




(iii)

I am responsible for reviewing the activities performed by the Servicer under
the Purchase Agreement and based upon my knowledge and the annual compliance
review required by the Purchase Agreement, and except as disclosed in the Annual
Statement of Compliance, the Annual Independent Public Accountant's Servicing
Report and all servicing reports, officer's certificates and other information
relating to the servicing of the Mortgage Loans submitted to the Sarbanes
Certifying Party, the Servicer has, as of the date of this certification
fulfilled its obligations under the Purchase Agreement; and




(iv)

The Annual Statement of Compliance discloses all significant deficiencies
relating to the Servicer's compliance with the minimum servicing standards based
upon the Annual Independent Public Accountant’s Servicing Report provided as a
result of a review conducted in compliance with the Uniform Single Attestation
Program for Mortgage Bankers or similar standard as set forth in the relevant
servicing agreement.




(v)

The Servicer shall indemnify and hold harmless the Sarbanes Certifying Party and
its officers, directors, agents and affiliates from and against any losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and other costs and expenses arising out of or based upon a breach by
the Servicer or any of its officers, directors, agents or affiliates of its
obligations under this Certification or the negligence, bad faith or willful
misconduct of the Servicer in connection therewith. If the indemnification
provided for herein is unavailable or insufficient to hold harmless the Sarbanes
Certifying Party, then the Servicer agrees that it shall contribute to the
amount paid or payable by the Sarbanes Certifying Party as a result of the
losses, claims, damages or liabilities of the Sarbanes Certifying Party in such
proportion as is appropriate to reflect the relative fault of the Sarbanes
Certifying Party on the one hand and the Servicer on the other in connection
with a breach of the Servicer's obligations under this Certification or the
Servicer's negligence, bad faith or willful misconduct in connection therewith.




Capitalized terms used but not defined herein have the meanings ascribed to them
in the Master Mortgage Loan Purchase and Servicing Agreement (the “MLPSA”) dated
as of March 1, 2004 between Downey Savings and Loan Association, F.A. and
Greenwich Capital Financial Products, Inc., as amended and as reconstituted
pursuant to a Reconstitution Agreement dated as of June 1, 2005 between
Greenwich Capital Financial Products, Inc. and Downey Savings and Loan
Association, F.A. (together with the MLPSA, the “Purchase Agreement”).













IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Servicer.




Dated:

By:




Name:




Title




--------------------------------------------------------------------------------




EXHIBIT TWO




List of Mortgage Loans







SEE TAB 5

--------------------------------------------------------------------------------

EXHIBIT THREE




Purchase Agreement




SEE TAB 85

--------------------------------------------------------------------------------

EXHIBIT FOUR-A

Standard File Layout – Scheduled/Scheduled

Column Name

Description

Decimal

Format Comment

LOAN_NBR

Loan Number assigned by investor

 

Text up to 10 digits

SERVICER LOAN_NBR

Servicer Loan Number

 

Text up to 10 digits

SCHED_PMT_AMT

P&I constant

2

No commas(,) or dollar signs ($)

NOTE_INT_RATE

Gross Interest Rate

4

Max length of 6

NET_RATE

Gross Interest Rate less the Service Fee Rate

4

Max length of 6

SERV_FEE_RATE

Service Fee Rate

4

Max length of 6

NEW_PAY_AMT

ARM loan's forecasted P&I constant

2

No commas(,) or dollar signs ($)

NEW_LOAN_RATE

ARM loan's forecasted Gross Interest Rate

4

Max length of 6

ARM_INDEX_RATE

ARM loan's index Rate used

4

Max length of 6

ACTL_BEG_BAL

Beginning Actual Balance

2

No commas(,) or dollar signs ($)

ACTL_END_BAL

Ending Actual Balance

2

No commas(,) or dollar signs ($)

NEXT_DUE_DATE

Borrower's next due date

 

MM/DD/YYYY

CURT_AMT_1

Curtailment Amount

2

No commas(,) or dollar signs ($)

CURT_DATE_1

Due date Curtailment was applied to

 

MM/DD/YYYY

CURT_ADJ_ AMT_1

Curtailment Interest if applicable

2

No commas(,) or dollar signs ($)

CURT_AMT_2

Curtailment Amount 2

2

No commas(,) or dollar signs ($)

CURT_DATE_2

Due date Curtailment was applied to

 

MM/DD/YYYY

CURT_ADJ_ AMT2

Curtailment Interest if applicable

2

No commas(,) or dollar signs ($)

CURT_AMT_3

Curtailment Amount 3

2

No commas(,) or dollar signs ($)

CURT_DATE_3

Due date Curtailment was applied to

 

MM/DD/YYYY

CURT_ADJ_AMT3

Curtailment Interest, if applicable

2

No commas(,) or dollar signs ($)

SCHED_BEG_BAL

Beginning Scheduled Balance

2

No commas(,) or dollar signs ($)

SCHED_END_BAL

Ending Scheduled Balance

2

No commas(,) or dollar signs ($)

SCHED_PRIN_AMT

Scheduled Principal portion of P&I

2

No commas(,) or dollar signs ($)

SCHED_NET_INT

Scheduled Net Interest (less Service Fee) portion of P&I

2

No commas(,) or dollar signs ($)

LIQ_AMT

Liquidation Principal Amt to bring balance to zero

2

No commas(,) or dollar signs ($)

PIF_DATE

Liquidation Date

 

MM/DD/YYYY

ACTION_CODE

Either 60 for liquidation or 65 for Repurchase

 

Max length of 2

PRIN_ADJ_AMT

Principal Adjustments made to loan, if applicable

2

No commas(,) or dollar signs ($)

INT_ADJ_AMT

Interest Adjustment made to loan, if applicable

2

No commas(,) or dollar signs ($)

PREPAYMENT PENALTY AMT

Prepayment penalty amount, if applicable

2

No commas(,) or dollar signs ($)

SOILDER_SAILOR ADJ AMT

Soldier and Sailor Adjustment amount, if applicable

2

No commas(,) or dollar signs ($)

NON ADV LOAN AMT

Non Recoverable Loan Amount, if applicable

2

No commas(,) or dollar signs ($)




--------------------------------------------------------------------------------

EXHIBIT FOUR-B

Standard File Layout – Delinquency Reporting

Column/Header Name

Description

Decimal

Format Comment

SERVICER_LOAN_NBR

A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR

 

 

LOAN_NBR

A unique identifier assigned to each loan by the originator.

 

 

CLIENT_NBR

Servicer Client Number

  

SERV_INVESTOR_NBR

Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.

 

 

PROP_ADDRESS

Street Name and Number of Property

 

 

PROP_STATE

The state where the  property located.

 

 

PROP_ZIP

Zip code where the property is located.

 

 

BORR_NEXT_PAY_DUE_DATE

The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.

 

MM/DD/YYYY

LOAN_TYPE

Loan Type (i.e. FHA, VA, Conv)

 

 

BANKRUPTCY_FILED_DATE

The date a particular bankruptcy claim was filed.

 

MM/DD/YYYY

BANKRUPTCY_CHAPTER_CODE

The chapter under which the bankruptcy was filed.

 

 

BANKRUPTCY_CASE_NBR

The case number assigned by the court to the bankruptcy filing.

 

 

POST_PETITION_DUE_DATE

The payment due date once the bankruptcy has been approved by the courts

 

MM/DD/YYYY

BANKRUPTCY_DCHRG_DISM_DATE

The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.

 

MM/DD/YYYY

LOSS_MIT_APPR_DATE

The Date The Loss Mitigation Was Approved By The Servicer

 

MM/DD/YYYY

LOSS_MIT_TYPE

The Type Of Loss Mitigation Approved For A Loan Such As;

  

LOSS_MIT_EST_COMP_DATE

The Date The Loss Mitigation /Plan Is Scheduled To End/Close

 

MM/DD/YYYY

LOSS_MIT_ACT_COMP_DATE

The Date The Loss Mitigation Is Actually Completed

 

MM/DD/YYYY

FRCLSR_APPROVED_DATE

The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.

 

MM/DD/YYYY

ATTORNEY_REFERRAL_DATE

Date File Was Referred To Attorney to Pursue Foreclosure

 

MM/DD/YYYY

FIRST_LEGAL_DATE

Notice of 1st legal filed by an Attorney in a Foreclosure Action

 

MM/DD/YYYY

FRCLSR_SALE_EXPECTED_DATE

The date by which a foreclosure sale is expected to occur.

 

MM/DD/YYYY

FRCLSR_SALE_DATE

The actual date of the foreclosure sale.

 

MM/DD/YYYY

FRCLSR_SALE_AMT

The amount a property sold for at the foreclosure sale.

2

No commas(,) or dollar signs ($)

EVICTION_START_DATE

The date the servicer initiates eviction of the borrower.

 

MM/DD/YYYY

EVICTION_COMPLETED_DATE

The date the court revokes legal possession of the property from the borrower.

 

MM/DD/YYYY

LIST_PRICE

The price at which an REO property is marketed.

2

No commas(,) or dollar signs ($)

LIST_DATE

The date an REO property is listed at a particular price.

 

MM/DD/YYYY

--------------------------------------------------------------------------------




OFFER_AMT

The dollar value of an offer for an REO property.

2

No commas(,) or dollar signs ($)

OFFER_DATE_TIME

The date an offer is received by DA Admin or by the Servicer.

 

MM/DD/YYYY

REO_CLOSING_DATE

The date the REO sale of the property is scheduled to close.

 

MM/DD/YYYY

REO_ACTUAL_CLOSING_DATE

Actual Date Of REO Sale

 

MM/DD/YYYY

OCCUPANT_CODE

Classification of how the property is occupied.

 

 

PROP_CONDITION_CODE

A code that indicates the condition of the property.

 

 

PROP_INSPECTION_DATE

The date a  property inspection is performed.

 

MM/DD/YYYY

APPRAISAL_DATE

The date the appraisal was done.

 

MM/DD/YYYY

CURR_PROP_VAL

 The current "as is" value of the property based on brokers price opinion or
appraisal.

2

 

REPAIRED_PROP_VAL

The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.

2

 

If applicable:

 

 

 

DELINQ_STATUS_CODE

FNMA Code Describing Status of Loan

  

DELINQ_REASON_CODE

The circumstances which caused a borrower to stop paying on a loan.   Code
indicates the reason why the loan is in default for this cycle.

  

MI_CLAIM_FILED_DATE

Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.

 

MM/DD/YYYY

MI_CLAIM_AMT

Amount of Mortgage Insurance Claim Filed

 

No commas(,) or dollar signs ($)

MI_CLAIM_PAID_DATE

Date Mortgage Insurance Company Disbursed Claim Payment

 

MM/DD/YYYY

MI_CLAIM_AMT_PAID

Amount Mortgage Insurance Company Paid On Claim

2

No commas(,) or dollar signs ($)

POOL_CLAIM_FILED_DATE

Date Claim Was Filed With Pool Insurance Company

 

MM/DD/YYYY

POOL_CLAIM_AMT

Amount of Claim Filed With Pool Insurance Company

2

No commas(,) or dollar signs ($)

POOL_CLAIM_PAID_DATE

Date Claim Was Settled and The Check Was Issued By The Pool Insurer

 

MM/DD/YYYY

POOL_CLAIM_AMT_PAID

Amount Paid On Claim By Pool Insurance Company

2

No commas(,) or dollar signs ($)

FHA_PART_A_CLAIM_FILED_DATE

 Date FHA Part A Claim Was Filed With HUD

 

MM/DD/YYYY

FHA_PART_A_CLAIM_AMT

 Amount of FHA Part A Claim Filed

2

No commas(,) or dollar signs ($)

FHA_PART_A_CLAIM_PAID_DATE

 Date HUD Disbursed Part A Claim Payment

 

MM/DD/YYYY

--------------------------------------------------------------------------------




FHA_PART_A_CLAIM_PAID_AMT

 Amount HUD Paid on Part A Claim

2

No commas(,) or dollar signs ($)

FHA_PART_B_CLAIM_FILED_DATE

  Date FHA Part B Claim Was Filed With HUD

 

MM/DD/YYYY

FHA_PART_B_CLAIM_AMT

  Amount of FHA Part B Claim Filed

2

No commas(,) or dollar signs ($)

FHA_PART_B_CLAIM_PAID_DATE

   Date HUD Disbursed Part B Claim Payment

 

MM/DD/YYYY

FHA_PART_B_CLAIM_PAID_AMT

 Amount HUD Paid on Part B Claim

2

No commas(,) or dollar signs ($)

VA_CLAIM_FILED_DATE

 Date VA Claim Was Filed With the Veterans Admin

 

MM/DD/YYYY

VA_CLAIM_PAID_DATE

 Date Veterans Admin. Disbursed VA Claim Payment

 

MM/DD/YYYY

VA_CLAIM_PAID_AMT

 Amount Veterans Admin. Paid on VA Claim

2

No commas(,) or dollar signs ($)




--------------------------------------------------------------------------------

EXHIBIT FOUR-C

Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·

ASUM-Approved Assumption

·

BAP-Borrower Assistance Program

·

CO-Charge Off

·

DIL-Deed-in-Lieu

·

FFA-Formal Forbearance Agreement

·

MOD-Loan Modification

·

PRE-Pre-Sale

·

SS-Short Sale

·

MISC-Anything else approved by the PMI or Pool Insurer




NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards.  If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.




The Occupant Code field should show the current status of the property code as
follows:

·

Mortgagor

·

Tenant

·

Unknown

·

Vacant




The Property Condition field should show the last reported condition of the
property as follows:

·

Damaged

·

Excellent

·

Fair

·

Gone

·

Good

·

Poor

·

Special Hazard

·

Unknown




The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:




Delinquency Code

Delinquency Description

001

FNMA-Death of principal mortgagor

002

FNMA-Illness of principal mortgagor

003

FNMA-Illness of mortgagor’s family member

004

FNMA-Death of mortgagor’s family member

005

FNMA-Marital difficulties

006

FNMA-Curtailment of income

007

FNMA-Excessive Obligation

008

FNMA-Abandonment of property

009

FNMA-Distant employee transfer

011

FNMA-Property problem

012

FNMA-Inability to sell property

013

FNMA-Inability to rent property

014

FNMA-Military Service

015

FNMA-Other

016

FNMA-Unemployment

017

FNMA-Business failure

019

FNMA-Casualty loss

022

FNMA-Energy environment costs

023

FNMA-Servicing problems

026

FNMA-Payment adjustment

027

FNMA-Payment dispute

029

FNMA-Transfer of ownership pending

030

FNMA-Fraud

031

FNMA-Unable to contact borrower

INC

FNMA-Incarceration




The FNMA Delinquent Status Code field should show the Status of Default as
follows:




Status Code

Status Description

09

Forbearance

17

Pre-foreclosure Sale Closing Plan Accepted

24

Government Seizure

26

Refinance

27

Assumption

28

Modification

29

Charge-Off

30

Third Party Sale

31

Probate

32

Military Indulgence

43

Foreclosure Started

44

Deed-in-Lieu Started

49

Assignment Completed

61

Second Lien Considerations

62

Veteran’s Affairs-No Bid

63

Veteran’s Affairs-Refund

64

Veteran’s Affairs-Buydown

65

Chapter 7 Bankruptcy

66

Chapter 11 Bankruptcy

67

Chapter 13 Bankruptcy

--------------------------------------------------------------------------------

EXHIBIT FOUR-D

Calculation of Realized Loss/Gain

(i)  The numbers on the form correspond with the numbers listed below.




Liquidation and Acquisition Expenses:

1.

The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.




2.

The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.

Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.

Complete as applicable.  All line entries must be supported by copies of
appropriate statements, vouchers, receipts, bills, canceled checks, etc., to
document the expense.  Entries not properly documented will not be reimbursed to
the Servicer.

13.

The total of lines 1 through 12.

(ii)  Credits:

14-21.

Complete as applicable.  All line entries must be supported by copies of the
appropriate claims forms, EOBs, HUD-1 and/or other proceeds verification,
statements, payment checks, etc. to document the credit.  If the Mortgage Loan
is subject to a Bankruptcy Deficiency, the difference between the Unpaid
Principal Balance of the Note prior to the Bankruptcy Deficiency and the Unpaid
Principal Balance as reduced by the Bankruptcy Deficiency should be input on
line 20.

22.

The total of lines 14 through 21.




Please note: For HUD/VA loans, use line (15) for Part A/Initial proceeds and
line (16) for Part B/Supplemental proceeds.

(iii)  Total Realized Loss (or Amount of Any Gain)

23.

The total derived from subtracting line 22 from 13.  If the amount represents a
realized gain, show the amount in parenthesis (   ).

--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

CALCULATION OF REALIZED LOSS/GAIN




Prepared by:  __________________

         Date:  _______________

Phone:  ______________________            Email Address:_____________________




Servicer Loan No.




 

Servicer Name




 

Servicer Address










WELLS FARGO BANK, N.A. Loan No._____________________________

Borrower's Name:________________________________________________________

Property
Address:________________________________________________________________

Liquidation and Acquisition Expenses:

(1)

Actual Unpaid Principal Balance of Mortgage Loan

$ ______________

(1)

(2)

Interest accrued at Net Rate

 ________________

(2)

(3)

Accrued Servicing Fees

 ________________

(3)

(4)

Attorney's Fees

 ________________

(4)

(5)

Taxes

 ________________

(5)

(6)

Property Maintenance

 ________________

(6)

(7)

MI/Hazard Insurance Premiums

 ________________

(7)

(8)

Utility Expenses

 ________________

(8)

(9)

Appraisal/BPO

 ________________

(9)

(10)

Property Inspections

 ________________

(10)

(11)

FC Costs/Other Legal Expenses

 ________________

(11)

(12)

Other (itemize)

$________________

(12)

Cash for Keys__________________________

 ________________

HOA/Condo Fees_______________________

 ________________

______________________________________

 ________________

______________________________________

 ________________

Total Expenses

$ _______________

(13)

Credits:

(14)

Escrow Balance

$ _______________

(14)

(15)

HIP Refund

________________

(15)

(16)

Rental Receipts

________________

(16)

(17)

Hazard Loss Proceeds

________________

(17)

(18)

Primary Mortgage Insurance Proceeds

________________

(18)

(19)

Pool Insurance Proceeds

________________

(19)

(20)

Proceeds from Sale of Acquired Property

________________

(20)

(21)

Other (itemize)

________________

(21)

_________________________________________

_________________

_________________________________________

_________________

Total Credits

$________________

(22)




Total Realized Loss (or Amount of Gain)

$________________

(23)